internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi b09-plr-102293-02 date date legend taxpayer date spouse state trust child child subtrust subtrust date dollar_figurex year date dollar_figurey dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer and spouse both residents of state established trust for the benefit of child and child and their descendants plr-102293-02 sec_1 of trust provides that the trustee shall divide the property into two separate trusts equal in value with one trust known as subtrust to be held for the primary benefit of child and the other trust known as subtrust to be held for the primary benefit of child sec_1 provides that while either taxpayer or spouse is serving as trustee all of the net_income of subtrust and subtrust shall be accumulated in addition neither taxpayer or spouse while serving as trustee of trust shall have any power to distribute any income or principal of any trust created under trust to any beneficiary other than the withdrawals provided for in sec_1 and sec_1 provides that if at any time neither taxpayer nor spouse is serving as trustee the trustee in the exercise of discretion may distribute to the beneficiary of such trust and to such beneficiary’s descendants such amounts of income and principal as are necessary when added to the funds reasonably available to such beneficiary and such beneficiary’s descendants from all other sources known to the trustee to provide for their health support maintenance and education taxpayer and spouse particularly desire that each of their descendants be afforded every opportunity to obtain as complete an education including attendance at graduate and professional schools as he or she may reasonably desire and be qualified to obtain sec_1 provides that each beneficiary has the right to withdraw cash or other_property from such beneficiary’s trust at any time during the calendar_year in which a gift is made to such beneficiary’s trust in an amount not to exceed the lesser_of i the value at the time of transfer of any gift to or for the benefit of such beneficiary’s trust during any calendar_year or ii such sum as may be allowed as the annual_gift_tax_exclusion with regard to the gift by each donor reduced by the amount of any prior gifts to or for the benefit of such beneficiary which qualify for the annual exclusion in the same calendar_year by such donor provided however that for purposes of determining the maximum amount that qualifies for withdrawal if a donor is married at the time a gift is made the donor’s spouse shall be considered a donor for purposes of clause ii such withdrawal right shall be exercisable by acknowledged instrument delivered to the trustee no later than days after the date of the gift giving rise to the withdrawal right that indicates the amount of money or property such beneficiary desires to withdraw generally to the extent the beneficiary’s withdrawal right is not fully exercised it shall lapse to the extent of the greater of dollar_figure or percent of the aggregate value of the trust principal sec_1 of trust provides that if the total amount of all gifts made to or for the benefit of a beneficiary’s trust exceeds the largest amount that the beneficiary is entitled to withdraw pursuant to sec_1 then each of the beneficiary’s descendants may withdraw cash or property from the trust not to exceed the lesser_of i an amount determined by subtracting the total amount the beneficiary is entitled to withdraw from the total_amount_of_gifts made to or for the benefit of such trust in such calendar_year and dividing the result by the number of the beneficiary’s descendants who are then living or ii such sum as may be allowed by the annual_gift_tax_exclusion with regard to plr-102293-02 the gift by each donor reduced by the amount of any prior gifts to or for the benefit of such descendants which qualify for the annual exclusion amount by said donor provided however that for purposes of determining the maximum amount that qualifies for withdrawal if a donor is married at the time a gift is made the donor’s spouse shall be considered a donor for purposes of clause ii such withdrawal right shall be exercisable by acknowledged instrument delivered to the trustee no later than days after the date of the gift giving rise to the withdrawal right that indicates the amount of money or property such beneficiary desires to withdraw generally to the extent the beneficiary’s withdrawal right is not fully exercised it shall lapse to the extent of the greater of dollar_figure or of the aggregate value of the trust principal sec_1 provides that each trust created for a beneficiary who is a child of taxpayer and spouse shall continue for such child’s lifetime and shall terminate upon such child’s death every other trust shall terminate when the beneficiary thereof attains age or upon the death of the last to die of taxpayer and spouse whichever is later sec_1 provides that each beneficiary shall have a special testamentary power to appoint outright in trust or otherwise all or any part of the property remaining in such beneficiary’s trust to any one or more of the descendants of taxpayer and spouse provided however that this power shall not be exercisable in favor of such beneficiary such beneficiary’s estate or the creditors of such beneficiary’s estate section dollar_figure provides that if a beneficiary’s death terminates such beneficiary’s trust or if a beneficiary dies prior to the termination of such beneficiary’s trust then upon such beneficiary’s death all the remaining unappointed property of such trust shall be divided into shares and portions of shares among and distributed to the then living descendants of such beneficiary per stirpes on date taxpayer and spouse each made annual exclusion gifts of dollar_figurex to trust dollar_figurex was allocated to subtrust and dollar_figurex was allocated to subtrust on date the attorney who drafted trust mailed a letter to taxpayer and spouse advising them of the necessity of filing gift_tax returns for year to exempt the gifts to trust from the gst tax upon receiving this letter taxpayer and spouse consulted with their accountant of ten years the accountant advised taxpayer and spouse that no gift_tax returns were necessary for the annual exclusion gifts made in year to child and child acting upon the advice of taxpayer’s accountant taxpayer elected not to file a form_709 united_states gift and generation-skipping_transfer_tax return or a notice of allocation for year you now request an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a form_709 and a notice of allocation for year on which taxpayer will allocate dollar_figurey of his gst_exemption to subtrust and dollar_figurey of his gst_exemption to subtrust plr-102293-02 sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the gst regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption being allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of allocation sec_2642 provides that if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and a election under sec_2632 or c such regulations shall include procedures for plr-102293-02 requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-102293-02 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a form_709 and a notice of allocation for year on which taxpayer will allocate dollar_figurey of his gst_exemption to subtrust and dollar_figurey of his gst_exemption to subtrust the allocation will be effective as of date the date of the transfers to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel office of associate chief_counsel passthroughs and special industries enclosure copy of letter copy for purposes
